DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2a.	Claims 1-5, 8-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satam (US 2019/0359060), and further in view of Hof (US 2020/0073480) and Jiang (US 2019/0302895).
Regarding claims 1, 9, 17, and 21, Satam discloses a control apparatus, method, and non-transitory computer readable medium (vehicle control system and associated stored algorithm; Satam at title, abstract, 0047), comprising:
A wi-fi communication module (communication module includes IEEE 802.11 standard; Satam at 0048)
A processor (controller 204 contains processor; Satam at 0047).
A controller configured to control a component of a vehicle (controller 204 configured to alter the control of vehicle components, such as the transmission; Satam at 0071).
A memory, wherein the memory stores at least one piece of position information corresponding to a position in the vehicle (part of user’s body, such as a hand proximate to gesture sensor; Satam at 0093), and at least one registered pattern of a hand shape (pattern recognition of a user’s gesture, the gesture proximate sensed motion above the vehicle sensor(s); Satam at 0093, 0106).
A module configured to transmit a transmission signal to the position corresponding to the at least one piece of position information at a preset frequency, and receive a reflection signal reflected from an object in response to the transmission signal (gesture sensors may be radar sensors combined with other sensors; Satam at 0048-0050, 0118-0125).
The processor is configured to acquire an input pattern of a hand shape or a condition of the object by analyzing the reflection signal, and retrieve a registered pattern matching the input pattern from the at least one stored pattern (e.g. sweeping gesture pattern indicates change in driving mode; Satam at 0075, 0127).
The controller is configured to control the component of the vehicle according to an instruction corresponding to the retrieved pattern (controller alters the driving mode of the vehicle, gear selection, etc.; Satam at 0136, 0137).
Satam utilizes radar sensor(s) alone or in combination with other vehicle sensors to determine a hand or shape proximity to the sensor; Satam is silent to using the Wi-fi communication module configured for shape or gesture recognition according to a Wi-Fi protocol.  Satam is also silent as to a registration hand shape or a registration condition, as claimed.
Hof, in a similar invention, teaches that multiple Wi-fi modules may be implemented for beamforming techniques to determine presence and motion of an object, such as a hand during gesture recognition (Hof at abstract, 0003, 0109-0112), as well as the Wi-Fi module configured for communication according to a Wi-Fi protocol (Hof at 0008).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Satam with the Wi-Fi beamforming of Hof.  Doing so would streamline the sensors necessary for gesture recognition via dual tasking the Wi-Fi communication module of the vehicle.

Still the combination of Satam and Hof do not explicitly teach at least one registered pattern of a registration hand shape or registration condition.

Jiang, in a similar invention in the same field of endeavor, teaches a registration condition wherein the user can pre-register user defined patterns (Jiang at 0051, 0052, 0054).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the customized gesture registration of Jiang.  Doing so would provide more accurate, and easily memorized gesture pattern for vehicle control by the user.


Regarding claims 2 and 10, the combination teaches wherein the Wi-Fi communication module is further configured to form the transmission signal by a beamforming using a plurality of antennas (plurality of beamforming modules configured to transmit and receive the reflection signal; Hof at 0109-0112).

Regarding claims 3 and 11, the combination teaches wherein the Wi-Fi communication module is further configured to form the reflection signal by a beamforming using a plurality of antennas (plurality of beamforming modules configured to transmit and receive the reflection signal; Hof at 0109-0112).

Regarding claim 4 and 12, Hof teaches wherein the Wi-Fi communication module is further configured to set a resolution, and form the transmission signal and the reflection signal through beamforming according to the resolution, and the processor is further configured to acquire the input pattern by analyzing the reflection signal according to the resolution (e.g. spatial resolution; Hof at 0062).

Regarding claims 5 and 13, Satam discloses any one or any combination of any two or more of: a light intensity sensor configured to detect a light intensity and output a light intensity signal; a motion sensor configured to sense a motion and output a motion sensing signal; an infrared sensor configured to detect infrared light and output an infrared light signal; and a camera configured to capture an image and output an image signal (any of the sensor configurations of 0050, as well as their combinations found in Satam at 0117-0122)
The combination teaches wherein the processor is further configured to acquire the input pattern of the object by analyzing the reflection signal received by the Wi-Fi communication module (Hof at 0109-0116), and any one or any combination of any two or more of the light intensity signal, the motion sensing signal, the infrared light signal, and the image signal.

Regarding claim 8 and 16, the combination teaches wherein the Wi-Fi communication module is further configured to transmit the transmission signal using a frequency of 26 GHz, 38 GHz, 60 GHz, 79 GHz, 94 GHz, or 140 GHz (frequencies greater than 20 GHZ; Hof at abstract).

2c.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caron (US 2019/0210615), and further in view of Hof (US 2020/0073480).
Regarding claim 18, Caron discloses a control apparatus (driver/passenger vehicle control; Caron at abstract) comprising:
A radar module (radar assembly; Caron at abstract).
A processor (in microcontroller 82; Caron at 0037, 0038).
A controller configured to control a component of a vehicle (microcontroller outputs signal to control a component of the vehicle such as powered windows; Caron at 0037-0039).
Wherein the radar module is configured to transmit a transmission signal toward a seat in the vehicle by a radar method at a preset frequency, and receive a reflection signal reflected from a passenger sitting in the seat in response to the transmission signal (radar assembly emits directed radio waves at the seats, i.e. the headrest, and receives radio wave returns; Caron at 0038, 0045).
The processor is configured to determine a condition of the passenger based on the reflection signal (from any of the hotspot zones; Caron at 0042).
The controller is configured to control the component of the vehicle according to an instruction corresponding to the determined condition or motion of the passenger (any of the outputs of Caron at 0042).
Caron utilizes radar sensor(s) to determine a hand or other body gesture of the passenger to actuate a vehicle component.  Caron is silent as to using a Wi-fi module and protocol, as claimed.
Hof, in a similar invention, teaches that multiple Wi-fi modules and protocols may be implemented for beamforming techniques to determine presence and motion of an object, such as a hand during gesture recognition (Hof at abstract, 0003, 0109-0112).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Carom with the Wi-Fi beamforming of Hof.  Doing so would streamline the sensors necessary for gesture recognition via dual tasking the Wi-Fi communication module of the vehicle.

2d.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Caron and Hof, as applied above, and further in view of Fleurence (US 2017/0270924).
Regarding claim 20, the combination is silent as to wherein the instruction depends on whether the seat is a driver’s seat, a front passenger seat, or a back seat.
Fleurence, in a similar invention in the same field of endeavor, teaches gesture recognition with respect to seat of the passenger, and executing the instruction based on the gesture and seat (Fleurence at 0071, 0077, 0081-0083).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the seat distinguishing of Fleurence.  Doing so would allow all passengers to utilize gesture controls of vehicle elements that are available to their seating area.

Claim Objections
4.	Claims 6, 7, 14, 15, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s contention (see pages 10-11 filed 10 August 2022) with respect to the rejection of independent claims 1, 9, and 17 under 35 U.S.C. 103 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of independent claims 1, 9, and 17 under 35 U.S.C. 103 has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

However, upon further consideration, new grounds of rejection were warranted (see above).

6.	Applicant’s contention (see pages 14-15) with respect to the rejection of independent claim 18 under 35 U.S.C. 103 has been fully considered and is not persuasive.
Applicant has contended that Caron does not disclose determining the condition of the passenger.  
The examiner respectfully disagrees; the term “condition”, as broadest reasonably interpreted, can include activity by the passenger.  In cited portions of Caron, e.g. abstract, there is a detected gesture of a passenger.  In other words, the condition of the passenger ascertained via reflected signal is “moving”, or “gesturing”.  In response to the interpreted condition, vehicle control may be actuated, such as starting the engine or manipulating the HVAC (Caron at 0042).
Thus, the examiner maintains the rejection of independent claim 18 under 35 U.S.C. 103 for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

7.	Although not specifically argued, all remaining claims remain rejected under their respective grounds/rationales and applicable prior art for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/
Primary Examiner, Art Unit 3663
18 November 2022